Appeal by the People from so much of an order of the County *523Court, Nassau County (Harrington, J.), dated May 13, 1982, as, after a hearing, granted that branch of defendant’s motion which sought suppression of tangible evidence. Appeal dismissed as academic. Subsequent to the making of the order appealed from, which, inter alia, suppressed tangible evidence, the indictment which included the criminal charges arising from that tangible evidence was dismissed on motion of the People. Since the order dismissing the indictment was made on the People’s motion, the People were not aggrieved and could not take an appeal therefrom. Further, since the indictment was not dismissed “upon motion of the defendant” (CPL 210.20, subd 1), the People cannot seek leave to resubmit the charges in the indictment to another Grand Jury pursuant to CPL 210.20 (subd 4). Since all the charges against defendant arising from the tangible evidence suppressed have been dismissed, the instant appeal has been rendered academic. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.